DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 9/21/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 9/23/2022. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites compounds 2 and 3, i.e.

    PNG
    media_image1.png
    267
    541
    media_image1.png
    Greyscale

 which render the scope of the claim indefinite for the following reasons. Claim 1 recites that in Formulas (2-1) to (2-4), Ar1 is given by Formula Ar1-1, i.e.

    PNG
    media_image2.png
    153
    168
    media_image2.png
    Greyscale
,
where one of E21 to E25 is a cumyl group. Recited Compound 2 and 3 corresponds to recited Formula (2-4), where Ar1 is a phenyl, corresponding to Formula Ar1-1, where E22 and E24 are tert-butyl, i.e. none of the recited groups E21 to E25 is a cumyl group. Accordingly, it is unclear how one can meet compound 2 and 3 recited in claim 13 and simultaneously meet the requirements that one of E21 to E25 in Formula Ar1-1 is a cumyl group

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 9-10, and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2018/0375036).

Regarding claim 1, Chen et al discloses the following compound ([0056]):

    PNG
    media_image3.png
    290
    390
    media_image3.png
    Greyscale
,
where L1 is O or S ([0046]); RA to RC is a no substitution or a mono to a maximum number of substitution and is H ([0046]) and at least one of RA and RC is a 5- or 6-memeberd aromatic ring, i.e. phenyl ([0047]). The group R is a 6-membered aromatic ring ([0055]). As an example of the substituents encompassed by R, the reference disclose (Page 21 – R23):

    PNG
    media_image4.png
    126
    165
    media_image4.png
    Greyscale
,
i.e. an phenyl ring substituted with two (2) isopropyl groups. The reference discloses that the alkyl and aryl groups can be substituted with one or more substituents such as an aryl group, which is exemplified by phenyl ([0042] and [0040]). Accordingly, the disclosure of the reference encompasses R23 from above where the propyl group is substituted by a phenyl group, i.e.

    PNG
    media_image5.png
    220
    320
    media_image5.png
    Greyscale
.
From the above, the reference disclose a compound encompassed recited Formula (2-3), i.e.

    PNG
    media_image6.png
    271
    402
    media_image6.png
    Greyscale
,
where M1 is Pt; X1, corresponding to L1 of the reference is O or S.  R11-R12, corresponding to RD in the reference, are H; R41-R44 corresponding to RA of the reference is H; R21-R23 corresponding to RC of the reference is H; and R31-R37, corresponding to RB of the reference is H. One of R21-R23, corresponding to RC, is a phenyl group.
	In recited Formula (2-3), the recited group Ar1 corresponds to R in the reference, and is given by recited Formula Ar1-1, i.e.

    PNG
    media_image7.png
    171
    193
    media_image7.png
    Greyscale
.
where E21 is a cumyl group and E25 is an isopropyl group; and E22-E25 are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Chen et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M1 is Pt.

Regarding claim 9, Chen et al teaches all the claim limitations as set forth above. As discussed above, R11-R12, R41-R44, and R31-R37 are H. One of R21 to R23 is a phenyl group and the remaining of R21-R23 are H.

Regarding claim 10, Chen et al teaches all the claim limitations as set forth above. As discussed above, R11-R12, R41-R44, and R31-R37 are H. One of R21 to R23 is a phenyl group and the remaining of R21-R23 are H. Thus, one of R21 to R23 corresponds to formula (10-13) of the claims, i.e.

    PNG
    media_image8.png
    55
    65
    media_image8.png
    Greyscale
.

Regarding claim 14, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the following organic light emitting device ([0024] and Figure 1):

    PNG
    media_image9.png
    735
    749
    media_image9.png
    Greyscale
,
where the anode (115) corresponds to the recited first electrode; the cathode (160) corresponds to the recited second electrode. The layers 120 to 150 disposed between the anode (115) and cathode (160) correspond to the recited organic layer. Layer 135 corresponds to the recited emission layer and comprises the disclosed compound ([0063]).

Regarding claim 15, Chen et al teaches all the claim limitations as set forth above. As discussed above, the recited first electrode is an anode, the recited second electrode is a cathode. From the figure above, the organic layer further comprises an electron blocking layer (130), a hole transport layer (125) and an hole injection layer (120) forming the recited electron transport region. These layers are disposed between the anode (115) and the light emitting layer (135). The hole layer blocking (130), the electron transport layer (145), and electron injection layer (150) form the recited electron transport region and are found disposed between the cathode (160) and the light emitting layer (135).

Regarding claim 16, Chen et al teaches all the claim limitations as set forth above. As discussed above the disclosed compound is included in the light emitting layer.

Regarding claim 17, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host ([0070]). The light emitting layer comprises 10 wt. % of the disclosed compound (EML), and combination with the host, i.e. 90 % (Compound D) ([0147]). Accordingly, the amount of the host is greater than the amount of the organometallic compound as recited in the present claim.

Regarding claim 18, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer further comprises a thermally activated delayed fluorescent emitter ([0095]).

Regarding claim 19, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that compound emits blue light in range of 449 to 470 nm ([0145]). While these compounds are not the compounds corresponding to the present claims, it is the Examiner’s given that the reference discloses a compound encompassed by the present claims, the compound discussed above will necessarily produce blue light in the range of about 410 to about 490 nm as recited in the present claims.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0375036) as applied to claims 1-2, 9-10, and 14-19 above, and in view of Fidler et al (US 2002/0132275).

The discussion with respect to Li et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 20, Chen et al teaches all claim limitations as set forth above. While the reference discloses that the compound is a phosphorescent compound ([0015]), the reference does not disclose a diagnostic composition comprising the disclosed compound. 
Fidler et al discloses that in order to increase the efficacy of antibody molecules as diagnostic or therapeutic agents, it is conventional to link or covalently bind or complex at least one desired molecule or moiety ([0135]).  Such molecules or moieties include reporter molecules such as phosphorescent molecules ([0135]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art at to use the phosphorescent compound disclosed by Chen et al in a diagnostic composition as disclosed by Fidler as doing so would amount to nothing more than use of known phosphorescent compound for its intended use, in a known environment to accomplish entirely expected results

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767